It must be conceded that the State can be made liable for injuries arising from the negligence of its agents or servants, only by force of some positive statute assuming such liability. (Lewis v. The State, 96 N.Y. 71.) It is claimed by the respondent that such an assumption has been made by section 1, chapter 321, Laws of 1870. This gives authority to the board of claims "to hear and determine all claims against the State of any and all persons and corporations, for damages alleged to have been sustained by them from the canals, or from their use and management, or resulting or arising from the negligence or conduct of any officer of the State having charge thereof, or resulting or arising from any accident or other matter or thing connected with the canals. But no award shall be made unless the facts proved shall make out a case, which would create a legal liability against the State were the same established against an individual or corporation."
It is contended by the attorney-general that this act should be so construed as to exempt the State from any liability occurring through its management of the canals, except that arising from the negligence of some person described by law as an officer of the State. We think such a construction is uncalled for either by the letter or spirit of the statute. Its plain reading makes the negligence of a State officer but one of the alternatives upon which the liability depends. Thus the State assumes liability for damages arising from the use and management of the canals, or from the negligence or conduct of its officers having charge thereof, or from any accident *Page 288 
"or other matter or thing connected" with them. It is not essential to a recovery under the act that the damages should be caused by the negligence of such an officer; but if the same were occasioned by "any accident or other matter connected with the canals," or from "their use or management," no matter what the immediate cause may be, its express terms authorize an award, provided under similar circumstances the law would adjudge a liability against an individual or corporation. The act was conceived in the plainest principles of justice, and was intended to afford a substantial and not a delusive remedy to parties who might be injured by the careless and negligent conduct of those who were intrusted by the State with the execution of its work. The canal was a State enterprise and was managed and controlled by its servants, and reason and justice require when it engages in public enterprises from which a revenue is expected to be derived, and in the prosecution of which private property is required to be taken, and individual interests jeopardized, that it should compensate those whose property rights are thereby invaded. The object in view was the protection of the citizen, and not the exemption from liability of the State; and it is quite evident that the State thereby intended to assume, with reference to the management of the canals, the same measure of liability incurred by individuals and corporations engaged in similar enterprises, and to afford to parties injured the same redress which they would have against individuals and corporations for similar injuries. The use of the terms "the negligence or conduct of any officer of the State having charge thereof" were obviously descriptive, and intended to embrace all those persons in the employ of the State intrusted with the performance of duties relating to the canals, and from a neglect or omission to perform which damages might occur to individuals. It is unreasonable to suppose that the State intended to confine its liability to cases arising from the negligence of those officers only having the duty of general supervision to perform, and deny relief in cases where damages arose from the neglect of others having practical control of its operations. It is unquestionably the *Page 289 
duty of all State officers to scrutinize closely the authority under which claims are made upon the public treasury, and defeat such as are not clearly warranted by law; but it is unbecoming the dignity and honor of a great State to attempt to evade the fulfillment of its obligations according to their spirit and meaning, or to stint the payment of a proposed indemnity by a constrained or illiberal construction of the language in which its promise is framed. The act is broad and comprehensive in its language and should be construed in the spirit which inspired its enactment.
The only inquiry under it, therefore, is whether the claimant made out such a case by evidence as entitled him, if it had been proved against an individual or corporation, to have recovered against them. The proof shows that the injury occurred in consequence of the opening of the paddle-gates to lock No. 65, on the canal, between the hours of half-past twelve and two, on the night of December 5th and 6th, 1883, whereby a large quantity of water was let into the lower level of the canal, its banks were breached, and the premises of the claimant adjacent were overflowed and greatly damaged. It is not claimed by either party to this controversy that these paddles could have been opened by accident or without human agency, and the inference is unavoidable that they were intentionally or inadvertently left open either by the tender in charge of the locks or by some third persons. It is contended that the board of claims is legally bound, in the absence of affirmative evidence showing the actual offender, to find the latter to be the guilty parties by reason of the evidence of the lock-tender that he closed these paddles at half-past twelve o'clock and did not again open them. We do not think this is so. This witness was not disinterested, and the trial court might well have regarded his evidence on that point with suspicion and incredulity. He had been charged, in a criminal prosecution, with liability for the mischief occasioned by the act in question, and although discharged from that accusation, still remained liable to a civil action for damages, and to prosecution for felony under section 479 of the Penal Code, and to other punishment, *Page 290 
under section 480. He was, therefore, influenced by the most serious considerations, not only to repel the imputation of neglect, as against himself, but to throw the suspicion of guilt upon others. Under the circumstances surrounding this man, the trial court was under no legal obligation to give implicit credit to his testimony. (Wohlfahrt v. Beckert, 92 N.Y. 490;Elwood v. W.U. Tel. Co., 45 id. 549.) So far as the proof shows, he was the only person known to have had any thing to do with these paddles on the night in question; and from the shortness of time elapsing between the hour when he left the lock and the appearance of the flood in the surrounding country, it is not an unnatural or an improbable inference that the opening of the paddles was synchronous with the departure of the lock-tender.
The trial court found, "that the break was the result of want of proper care on the part of the lock-tender in charge of said lock No. 65, and in leaving said lock without any one in charge thereof." We think the evidence, authorized such a finding. It was supportable not only upon the theory suggested, but also upon the ground of an omission to perform a duty enjoined upon them by the instructions under which they were acting, and which duty the exercise of reasonable care and prudence in the management of the canals imposed upon the master. The gates in question opened into a level of only a half a mile in length constructed upon an embankment overlooking a large stretch of country, and where a breach in the bank was liable to occur, and occasion great damage. It was competent for the trial court to find that the exercise of reasonable care required a constant watch upon these levels during the period of their use for purposes of navigation, and that an omission to keep such watch was an act of negligence. The evidence showed that it was the custom of the State to keep lock-tenders on guard at all times during the season of navigation at the lock in question, to assist boats in passing through, and to regulate the height of water in the level below; that during that time, these paddles, when not raised, were pulled back and fastened with a ring or pin, but upon the *Page 291 
close of navigation and the removal of the lock-tenders, they were always securely locked, so as to be immovable without the possession of a key or the use of force and violence upon the locks.
The evidence further shows that on the night in question the only lock tender on duty, left the locks at midnight leaving the paddles unlocked and the premises unguarded. The canals had been officially ordered to be closed on the 7th of December, and they were actually frozen over at the time in question.
It is claimed by the appellant that the lock-tenders were justified in leaving the locks unguarded on account of the proximity of time for closing navigation and the unnavigable condition of the canal. Perhaps that is so, but if they had any right to act on the assumption that the canals were, in fact, closed, did not the same assumption impose upon them the duty of taking those precautions which were customary at the close of navigation? If they are to be believed, these damages occurred either in consequence of their neglect to lock the paddles, or because they neglected the duty of remaining on guard through the night and until the close of navigation. Their duty required them to guard the locks during the season of navigation, and until the paddles were locked by the proper authorities. This duty did not cease with the running of boats, but it continued so long as the presence of water in the canal required its effect upon the respective levels to be watched and provided for. This duty they violated, and to the consequences of such violation the damages are directly attributable.
Under such circumstances a master would certainly be responsible for the act of the servant. Then how can the State escape from it? As between individuals, the doctrine ofrespondeat superior applies where a servant who is employed to perform a duty, and while acting within the scope of his employment, performs it so carelessly and negligently that injuries occur to another. It was in this case the specific duty intrusted to the lock-tenders in question to regulate the height of water in the levels adjoining the locks, and it cannot be questioned but if they had been in the employ of an individual having *Page 292 
the canal in charge as owner, that he would have been liable for the consequences of their neglect. It is said in Shearman and Redfield on Negligence (§ 258), that "the obligations of a canal company do not exist in favor of those only, who navigate the canals, or for whom it transports persons or property. It owes a duty to the public at large to see that its canals, locks, bridges and other property are so constructed, maintained and managed as not to cause injury to others."
These obligations, we think, were assumed by the act in question on the part of the State toward all persons affected by its management of the canals, and should govern its liability in this case.
The award of the board of claims should be affirmed.